 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   QUALCOMM INCORPORATED,                            Case No.: 17cv1375 DMS(MDD)
12                                    Plaintiff,
                                                       ORDER (1) GRANTING IN PART
13   v.                                                AND DENYING IN PART APPLE’S
                                                       DAUBERT MOTION TO EXCLUDE
14   APPLE INCORPORATED,
                                                       TESTIMONY OF DRS. PRINCE,
15                                  Defendant.         KENNEDY, BROGIOLI, AND
                                                       KELLEY AND (2) GRANTING IN
16
     APPLE INCORPORATED,                               PART AND DENYING IN PART
17                                                     QUALCOMM’S MOTION TO
                            Counter Claimant,          EXCLUDE OPINIONS AND
18
     v.                                                TESTIMONY OF APPLE EXPERTS
19                                                     APSEL, FUCHS, LIN AND PROWSE
     QUALCOMM INCORPORATED,
20
                           Counter Defendant.
21
22
23         This case comes before the Court on the parties’ Daubert motions. These motions
24   came on for hearing on January 11, 2019. For the reasons discussed below, the Court
25   grants in part and denies in part Apple’s motion and grants in part and denies in part
26   Qualcomm’s motion.
27   ///
28   ///

                                                   1
                                                                           17cv1375 DMS(MDD)
 1                                                I.
 2                                      APPLE’S MOTION
 3         The Qualcomm experts at issue in Apple’s motion are Jeffrey T. Prince, Ph.D.,
 4   Patrick F. Kennedy, Ph.D., Michael C. Brogioli, Ph.D. and Arthur W. Kelley, Ph.D. Dr.
 5   Prince is a survey expert and Dr. Kelley is a technical expert on the ‘558 Patent. The
 6   opinions of both of these experts are incorporated into the analysis and opinions of
 7   Qualcomm’s damages expert Dr. Kennedy. Dr. Brogioli was designated as a technical
 8   expert “to opine on the design, development, and/or implementation of cellular features
 9   and technologies in baseband chipsets incorporated in Apple’s cellular-enabled products.”
10   (Decl. of Robert Yeh in Supp. of Apple’s Mot., Ex. K at 191.)
11   A.    Dr. Brogioli
12         Turning to Dr. Brogioli first, Apple argues his opinions should be excluded because
13   they are irrelevant and not the proper subject of expert testimony. 1 Qualcomm responds
14   that Dr. Brogioli’s testimony is relevant to Apple’s assertions that Qualcomm has engaged
15   in anticompetitive conduct. Qualcomm also disputes that Dr. Brogioli’s opinions are not
16   proper expert testimony.
17         After reviewing the parties’ briefs and hearing oral argument from counsel, it
18   appears any assertions or allegations that Qualcomm is or was engaged in anticompetitive
19   conduct are not relevant to this case, and that any evidence or arguments to that effect
20   would be subject to exclusion under Federal Rule of Evidence 403. Those issues are being
21   litigated in two other cases, one brought by the Federal Trade Commission, see FTC v.
22   Qualcomm Inc., Case No. 5:17cv00220-LHK, United States District Court for the Northern
23   District of California, and the other brought by Apple. See Apple Inc. v. Qualcomm Inc.,
24   Case No. 17cv0108 GPC (MDD), United States District Court for the Southern District of
25   California. This case, by contrast, involves allegations of patent infringement. Thus,
26
27
     1
       Apple has also moved to strike Dr. Brogioli’s expert report on the ground it is an improper
28   rebuttal report. In light of the ruling below, the Court denies that motion as moot.
                                                   2
                                                                                17cv1375 DMS(MDD)
 1   absent a further showing of relevance, evidence and argument that Qualcomm is engaged
 2   in anticompetitive conduct is not admissible here. With that ruling, Dr. Brogioli’s opinions
 3   are also not relevant, and thus, not admissible. Accordingly, the Court grants Apple’s
 4   motion to exclude Dr. Brogioli’s opinions.
 5   B.    Dr. Prince
 6         As for Drs. Prince and Kennedy, the Court is familiar with Dr. Prince and his survey
 7   methodology and how that methodology is used by damages experts in calculating a
 8   reasonable royalty. See Apple Inc. v. Wi-LAN, Inc., Case No. 14cv2235 DMS (BLM).
 9   Here, Apple raises essentially two arguments for the exclusion of Dr. Prince’s survey
10   results. First, it argues the surveyed features are not tied to the asserted claims. Second,
11   Apple asserts Dr. Prince did not apportion. The Court rejects both of these arguments.
12         Unlike in Wi-LAN, the surveyed features in this case are tied to the asserted claims.
13   In Wi-LAN, that piece was missing. There, the technical expert erroneously equated the
14   benefits of the patented invention with VOLTE call quality despite the inventor’s testimony
15   that he did not invent VOLTE. Dr. Prince then took that erroneous presumption and input
16   it into his survey, rendering the survey unreliable. In this case, by contrast, Apple does not
17   challenge the opinions of Qualcomm’s technical experts about the benefits of the patented
18   inventions.
19         Those experts opine that one of the benefits of the patented inventions is improved
20   battery life. (See Decl. of Zachary Flood in Supp. of Opp’n to Mot., Ex. 3 at 202; Ex. 4 at
21   170.) Apple argues the improved battery life provided by the patents in suit occurs only
22   under certain circumstances, and that Dr. Prince did not limit his survey question to those
23   circumstances. However, this is a far cry from the problem identified in Wi-LAN, where
24   the alleged benefit of the patented invention was mischaracterized and overstated. Here,
25   there appears to be no dispute that one of the benefits of the patents in suit is improved
26
27
     2
       The page numbers cited here, and in the other citations to Mr. Flood’s Declarations, refer
28   to the page number of the underlying exhibit.
                                                   3
                                                                                 17cv1375 DMS(MDD)
 1   battery life, and that this benefit is one of the features Dr. Prince attempted to value through
 2   his survey.
 3         There is also no dispute that Dr. Prince did not ask about the value of improved
 4   battery life, as a whole, but rather asked about improved battery life during “heavy use” of
 5   the phone.    Apple’s assertion that “heavy use” does not correspond to the specific
 6   circumstances under which the benefits of the patents in suit would be achieved goes more
 7   to the framing of the survey questions, which “is generally an issue of weight, not
 8   admissibility.” Apple, Inc. v. Samsung Electronics Co., Ltd., No. 5:12-cv-00630-LHK,
 9   2014 WL 794328, at *18 (N.D. Cal. Feb. 25, 2014).3 Accordingly, these arguments do not
10   warrant exclusion of Dr. Prince’s survey results.
11         Apple’s only other argument for exclusion of Dr. Prince’s opinion is that he failed
12   to apportion the value of patented versus unpatented features of the phones. Apple suggests
13   this process of apportionment requires valuing the claimed features “relative to all
14   unpatented features.” (Apple’s Mem. of P. & A. in Supp. of Mot. at 12.) However, there
15   is no authority that imposes such a burdensome requirement. See TV Interactive Data
16   Corp. v. Sony Corp., 929 F.Supp.2d 1006, 1025-26 (N.D. Cal. 2013) (“the literature on
17   conjoint analysis condones testing six or fewer variables to produce results with a better
18   predictive value[.]”) Here, again, Apple’s arguments go to the weight of Dr. Prince’s
19   survey results, not their admissibility. Thus, the Court denies Apple’s motion to exclude
20   Dr. Prince’s survey results.
21   C.    Dr. Kennedy
22         Turning to Dr. Kennedy, Apple offers two arguments for why his opinions should
23   be excluded.4 First, it argues Dr. Kennedy’s 50-50 profit split opinion is untethered to the
24
25
     3
       The same may be said of Apple’s argument that Dr. Prince valued battery savings in
26   terms of hours rather than minutes.
27   4
       Apple offers a third argument, namely that Dr. Kennedy’s opinions should be excluded
     because they rely on Dr. Prince’s survey results. For the reasons set out above, the Court
28   rejects that argument.
                                                    4
                                                                                   17cv1375 DMS(MDD)
 1   facts of the case. Second, Apple asserts Dr. Kennedy’s methodology in calculating the cost
 2   of adding a 32 MB SLC NAND to Apple devices is inherently unreliable. Neither of these
 3   arguments is persuasive.
 4         Contrary to Apple’s position, Dr. Kennedy’s analysis of the parties’ bargaining
 5   power is based on the facts of this case. (See Yeh Decl., Ex. E at 69-77.) Specifically, Dr.
 6   Kennedy relies on the parties’ financial metrics, (id. at 70), and litigation history, (id. at
 7   75), among other factors. Apple’s assertion that Dr. Kennedy’s opinion is untethered to
 8   the facts of the case is factually incorrect, and does not warrant exclusion of Dr. Kennedy’s
 9   opinion.
10         Apple’s second argument concerning Dr. Kennedy’s methodology in calculating the
11   cost of 32 MB SLC NAND devices is equally unavailing. As set out in Qualcomm’s
12   opposition to the motion, Qualcomm attempted to obtain more precise information about
13   the cost of these devices directly from Apple, but that information was not provided. This
14   left Dr. Kennedy to determine the cost of these devices himself, which he did. Apple has
15   not shown that Dr. Kennedy’s methodology in determining these costs was unreliable.
16   Accordingly, Apple’s request to exclude Dr. Kennedy’s opinions is denied.
17   D.    Dr. Kelley
18         Apple’s final request is to exclude Dr. Kelley’s opinions on “power savings”
19   provided by the ‘558 Patent. Apple asserts Dr. Kelley’s methodology for determining
20   power savings attributable to the ‘558 Patent is unreliable because it does not account for
21   “ET without the claimed invention … and ET with the claimed invention.” (Apple’s Mem.
22   of P & A. in Supp. of Mot. at 22.) Qualcomm’s response, however, demonstrates Dr.
23   Kelley’s methodology was reliable, and that Apple’s arguments go to the weight of Dr.
24   Kelley’s opinions, not its admissibility. Accordingly, the Court denies Apple’s request to
25   exclude Dr. Kelley’s power savings opinions.
26   ///
27   ///
28   ///

                                                   5
                                                                                 17cv1375 DMS(MDD)
 1                                                   II
 2                                 QUALCOMM’S MOTION
 3         The Apple experts at issue in Qualcomm’s motion are Dr. Alyssa Apsel, Henry
 4   Fuchs, Ph.D., Bill Lin, Ph.D. and Stephen D. Prowse, Ph.D. Dr. Lin is a technical expert
 5   on the ‘949 Patent and the ‘490 Patent. He offers an opinion on the technological
 6   comparability of these patents and certain patents covered by Apple license agreements
 7   with third parties                        and                                      . Dr.
 8   Fuchs is a technical expert on the ‘936 Patent. He offers an opinion on the technological
 9   comparability of the ‘936 Patent and one of the patents covered by a license agreement
10   between Apple and                                                       He also offers a
11   noninfringement opinion for the ‘936 Patent. Dr. Apsel is a technical expert on the ‘558
12   Patent. She offers an opinion on the technological comparability of the ‘558 Patent and
13   several patents covered by license agreements between Apple and                         .
14   Each of these “technological comparability” opinions factors into the damages opinion of
15   Apple’s expert Dr. Prowse.       Qualcomm moves to exclude these “technological
16   comparability” opinions, Dr. Fuchs’s noninfringement opinion on the “configured to”
17   claim of the ‘936 Patent and Dr. Prowse’s reasonable royalty opinion.
18   A.    The License Agreements
19         Before turning to the legal issues raised by Qualcomm’s motion, the license
20   agreements at issue deserve mention. As stated above, Apple relies on four license
21   agreements in its reasonable royalty analysis. Those agreements are as follows:
22         1.
23
24
25                                         ;
26         2.
27
28                                                       ;

                                                     6
                                                                             17cv1375 DMS(MDD)
 1         3.
 2
 3
 4                                                                             ;
 5         4.
 6
 7
 8
 9
10   B.    Technological Comparability
11         Turning to the legal issues raised by Qualcomm’s motion, the first question is
12   whether Apple’s technical experts have shown that any patents underlying these License
13   Agreements are technologically comparable to the patents at issue here. The Federal
14   Circuit has cautioned “that ‘district courts performing reasonable royalty calculations
15   [must] exercise vigilance when considering past licenses to technologies other than the
16   patent in suit,’ and ‘must account for differences in the technologies and economic
17   circumstances of the contracting parties[.]’” VirnetX, Inc. v. Cisco Systems, Inc., 767 F.3d
18   1308, 1330 (Fed. Cir. 2014) (citations omitted). “When relying on licenses to prove a
19   reasonable royalty, alleging a loose or vague comparability between different technologies
20   or licenses does not suffice.” LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51,
21   79 (Fed. Cir. 2012). See also Commonwealth Scientific and Indus. Research Organisation
22   v. Cisco Systems, Inc., 809 F.3d 1295, 1302 n.2 (Fed. Cir. 2015) (citations omitted)
23   (excluding licenses as insufficiently comparable where they were part of a litigation
24   settlement agreement and the patented technology lacked a relationship to the licensed
25   technology.)
26         District courts have interpreted this language in different ways. One court held that
27   “[t]o establish technological comparability, a party must show that the licensed technology
28   is ‘substantially similar’ to the technology claimed by the asserted patents.” Skyhook

                                                  7
                                                                                   17cv1375 DMS(MDD)
 1   Wireless, Inc. v. Google, Inc., No. 10-11571-RWZ, 2015 WL 13620764, at *2 (D. Mass.
 2   Feb. 18, 2015). But another court has stated there is:
 3          no law requiring a technical expert to discuss the similarities and differences
            in scope between the scope of the licensed claims and the patents-in-suit or to
 4
            go through every claim of the licensed patent in order to reliably opine that
 5          the licensed patents are “comparable” to the patents-in-suit, as Georgia Pacific
            factor 2 requires[.]
 6
 7   Open Text S.A. v. Box, Inc., No. 13-cv-04910-JD, 2015 WL 393858, at *5 (N.D. Cal. Jan.
 8   29, 2015).
 9          Here, Apple’s experts have gone through the License Agreements and found at least
10   one patent from each Agreement that they believe is technologically comparable to the
11   patents in suit. Qualcomm’s motion goes directly to those opinions, and asserts they are
12   conclusory and do not meet the standard for technological comparability. The Court
13   agrees.
14          First, the experts’ opinions are conclusory in that they simply recite the claims and
15   specifications of the licensed patents and then state that technology is comparable to the
16   technology underlying the patents in suit. (See Flood Decl., Ex. 1 at 217-23; Ex. 2 at 171-
17   73; Ex. 3 at 205-09; Ex. 4 at 174-76.) For instance, Dr. Lin states
18                                                                             , is technologically
19   comparable to the ’949 Patent because they are both
20
21                                  (Flood Decl., Ex. 2 at 173.) In other words, the patents are
22   “technologically related” because
23
24   (Id. at 174.) However, Dr. Lin fails to account for
25
26                  . He also fails to account for any other differences in the patents, namely
27   that
28

                                                   8
                                                                                 17cv1375 DMS(MDD)
 1                                     while the ‘949 Patent relates “to booting a cellular device
 2   that includes a separate application processor and modem processor.” (Rep. Tr. at 28-29,
 3   Jan. 22, 2019.) In sum, Dr. Lin’s opinion is too “loose” and “vague” to demonstrate
 4   technological comparability between                    and the ‘949 Patent. The same may
 5   be said for Dr. Lin’s opinions on the technological comparability of the ‘490 Patent and
 6   the patents covered by
 7                 (Flood Decl., Ex. 1 at 217-23.) Indeed, the concluding paragraph of Dr. Lin’s
 8   analysis of                 is nearly identical to the concluding paragraph of his discussion
 9   of                 . (Compare id. at 220 with 223.)
10         The opinions of Drs. Apsel and Fuchs fare no better. Although Dr. Apsel finds a
11   total of five patents covered by the                are technologically comparable with the
12   ‘558 Patent, her analysis of each of those five patents is only one paragraph, and her
13   analysis is perfunctory and wanting. (Flood Decl., Ex. 3 at 206-09.) For instance, her
14   opinion that                  is technologically comparable to the ‘558 Patent is based on
15
16                                                                                         (Id. at
17   206.) As with Dr. Lin, Dr. Apsel fails to discuss
18                            and the ‘558 Patent,                                             .
19         Dr. Fuchs finds three patents covered by the                       are technologically
20   comparable to the ‘936 Patent, but his analysis of each patent also consists of only one
21   conclusory paragraph, and he fails to address                                        and the
22   ‘936 Patent,                                          . (Flood Decl., Ex. 4 at 175-76.)
23         As the party relying on these License Agreements, Apple bears the burden to show
24   the technology covered by these Agreements is comparable to the technology covered by
25   the patents in suit. Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1329 (Fed. Cir.
26   2009). The opinions of Apple’s technical experts do not meet that burden. Rather, they
27   ///
28   ///

                                                     9
                                                                                17cv1375 DMS(MDD)
 1   describe only a “loose or vague” comparability between the technologies. Accordingly,
 2   the Court grants Qualcomm’s motion to exclude these opinions.5
 3   C.    “Configured to” Claim
 4         The final issue in Qualcomm’s motion concerns Dr. Fuchs’s opinion that Apple does
 5   not infringe the ‘936 Patent. Qualcomm argues this opinion must be excluded because Dr.
 6   Fuchs applied the wrong legal standard in determining infringement of claim 19 of the ‘936
 7   Patent, which describes a controller that is “configured to” do certain things. Apple
 8   disputes that Dr. Fuchs applied the wrong legal standard, and that his opinions should
 9   therefore be excluded.
10         The Court agrees with Apple. In his report, Dr. Fuchs opines that
11                                                                                  (Flood Decl.,
12   Ex. 4 at 101.) Elsewhere in his rebuttal report he also discusses why
13                                                                                     (Id. at 31-
14   42.) It is not clear from this evidence or the evidence cited by Qualcomm that Dr. Fuchs
15   applied an incorrect legal standard in analyzing infringement of claim 19 of the ‘936 Patent.
16   Thus, the Court denies Qualcomm’s request to exclude these opinions of Dr. Fuchs.
17   ///
18   ///
19   ///
20
21
22   5
       To the extent Dr. Prowse relies on these License Agreements as part of his reasonable
23   royalty opinions, those opinions must also be excluded. This ruling obviates the need for
     the Court to address Qualcomm’s argument that Dr. Prowse’s reasonable royalty opinions
24   should be excluded because he failed to analyze whether the License Agreements were
25   economically comparable to the hypothetical license in this case. However, it appears Dr.
     Prowse did perform that analysis, and in doing so, addressed the issues Qualcomm
26   complains of, namely
27                                                         (See Flood Decl., Ex. 11 at 74-87.)
     Clearly, Qualcomm disagrees with Dr. Prowse’s analysis of those issues, but that
28   disagreement does not render his opinions inadmissible on that ground.
                                                  10
                                                                                17cv1375 DMS(MDD)
 1                                             III.
 2                                      CONCLUSION
 3         For the reasons set out above, the Court grants in part and denies in part Apple’s
 4   motion, and grants in part and denies in part Qualcomm’s motion.
 5         IT IS SO ORDERED.
 6   Dated: January 18, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               11
                                                                            17cv1375 DMS(MDD)
